Exhibit 10.1
(VALEANT LOGO) [a57880a5788000.gif]
November 11, 2010
Dear Rajiv:
This letter outlines the details of your employment with Valeant Pharmaceuticals
International, Inc. (the “Company”), and your Company assignment.

  •   Title: President, Valeant Pharmaceuticals International, Inc. and Chief
Operating Officer, Specialty Pharmaceuticals; you will report to the Chief
Executive Officer.     •   Base Salary: $62,500 per month ($750,000 annualized),
effective as of November 1, 2010.     •   Annual Incentive: You will be eligible
to participate in the Company’s management bonus plan for the period from
September 28, 2010 through December 31, 2010, with a target bonus of 60%, with
the potential of 120% of your base pay. You will be eligible to participate in
the Company’s management bonus plan beginning in the 2011 calendar year. Your
target bonus will be 60%, with the potential of 120% of your base pay. This
plan, and therefore your participation, is subject to change at the discretion
of the Board of Directors. Bonuses are payable at the time the other management
bonuses are paid. To be eligible for any bonus payment, you must be employed by
the Company, and not have given or received notice of the termination of your
employment, on the day on which the applicable bonus is paid to other members of
the Company management.     •   Equity Awards: Subject to you entering into this
agreement prior to the Equity Grant Date, as defined below, you will receive the
following equity:

Stock Options — On the Equity Grant Date, you shall be granted options under the
Company’s 2007 Equity Compensation Plan (the “Plan”) to acquire 185,000 shares
of the Company common stock (“Shares”) (the “Options”). The Options will vest
over a four-year period beginning October 8, 2011 (25% per year on each of
October 8, 2011, 2012, 2013 and 2014), provided that you are employed by the
Company on the vesting date, and shall have a term of five (5) years. Except as
set forth below, if your employment terminates for any reason prior to the
vesting date, your unvested Options will be forfeited (and, in the case of a
termination of your employment for Cause, your vested Options will also be
forfeited). Notwithstanding anything to the contrary in the Plan, (i) if your
employment is terminated by the Company without Cause or by you for Good Reason
(each as defined below), at any time within the twelve (12) months following a
Change in Control, then any Option that is not cancelled in connection with the
Change in Control in exchange for cash payment will vest on the Termination Date
(as defined below) and shall remain exercisable for one year following the
Termination Date (but in no event beyond the 5-year term of the Option) and
(ii) if your

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 2 of 14
employment is terminated by reason of your death, any Option outstanding shall
vest in full and remain exercisable for the remainder of the term of the Option.
The “Termination Date” shall be the date specified as the effective date of the
termination of your employment in any notice of termination of employment
provided by the Company to you or accepted by the Company in the event of your
giving notice of the termination of your employment.
The Equity Grant Date shall be the earliest date that is five clear trading days
following the trading date on which there is no undisclosed material
information. The exercise price of the Options shall be based on the volume
weighted average pricing (“VWAP”) on the Toronto Stock Exchange (“TSX”) or the
New York Stock Exchange (“NYSE”) or other stock exchange where the majority of
the trading volume and value of the Shares occurs, for the five trading days
immediately preceding such grant date, except that to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
the exercise price shall be based on the greater of (i) VWAP as calculated above
or (ii) the VWAP on the TSX or NYSE or other stock exchange where the majority
of the trading volume and value of the Shares occurs, for the single trading day
immediately preceding such grant date.
The Company shall enter into a stock option award agreement with you for the
above grant of Options, incorporating the terms set forth in this Agreement and
otherwise on the terms and conditions set forth in the Company’s standard form
of stock option award agreement.
Performance Restricted Share Units. Subject to shareholder approval of an
increase in the number of performance awards that may be paid to an individual
in any single year under the Plan, on the Equity Grant Date you will also
receive 85,000 performance-based restricted stock units under the Plan (the
“Performance Share Units”), which shall vest as follows, provided that, except
as set forth herein, you are continually employed by the Company through the
applicable vesting date:

  (i)   Single Vesting Share Price.         If at June 28, 2013, the Adjusted
Share Price (as defined below) equals the Single Vesting Share Price (as defined
below), you shall vest in 25% of the Performance Share Units.         If at
September 28, 2013, the Adjusted Share Price equals the Single Vesting Share
Price, you shall vest in an additional 50% of the Performance Share Units.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 3 of 14

      If at December 28, 2013, the Adjusted Share Price equals the Single
Vesting Share Price, you shall vest in an additional 25% of the Performance
Share Units.     (ii)   Double Vesting Share Price.         If at June 28, 2013,
the Adjusted Share Price equals the Double Vesting Share Price (as defined
below), you shall vest in 50% of the Performance Share Units.         If at
September 28, 2013, the Adjusted Share Price equals the Double Vesting Share
Price, you shall vest in an additional 100% of the Performance Share Units.    
    If at December 28, 2013, the Adjusted Share Price equals the Double Vesting
Share Price, you shall vest in an additional 50% of the Performance Share Units.
    (iii)   Triple Vesting Share Price.         If at June 28, 2013, the
Adjusted Share Price equals the Triple Vesting Share Price (as defined below),
you shall vest in 75% of the Performance Share Units.         If at
September 28, 2013, the Adjusted Share Price equals the Triple Vesting Share
Price, you shall vest in an additional 150% of the Performance Share Units.    
    If at December 28, 2013, the Adjusted Share Price equals the Triple Vesting
Share Price, you shall vest in an additional 75% of the Performance Share Units.
    (iv)   Performance Share Units that could have been vested under either of
paragraphs (i), (ii), or (iii) that do not become vested on June 28, 2013,
September 28, 2013, or December 28, 2013, may become vested on June 28, 2014,
September 28, 2014, or December 28, 2014, respectively, based upon the Adjusted
Share Price on the applicable measurement date, provided that you are employed
by the Company

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 4 of 14

      on such applicable vesting date. Any Performance Share Units that are not
vested as of December 28, 2014 shall be immediately forfeited.     (v)   If the
Adjusted Share Price on a measurement date set forth in clauses (i), (ii) and
(iii) is between the Single Vesting Share Price and the Double Vesting Share
Price or is between the Double Vesting Share Price and the Triple Vesting Share
Price, you shall vest in a number of Performance Share Units that is the
mathematical linear interpolation between the number of Performance Share Units
which would vest at defined ends of the applicable spectrum.     (vi)  
“Adjusted Share Price” means the sum of (i) the average of the closing prices of
Shares during the 20 consecutive trading days starting on the specified
measurement date (or if such measurement date does not fall on a trading day,
the immediately following trading day) (“Average Share Price”), and (ii) the
value that would be derived from the number of Shares (including fractions
thereof) that would have been purchased had an amount equal to each dividend
paid on a share of common stock after the Equity Grant Date and on or prior to
the applicable measurement date been deemed invested on the dividend payment
date, based on the closing price of the common stock on such dividend payment
date. The Adjusted Share Price and Average Share Price shall be subject to
equitable adjustment to reflect stock splits, stock dividends and other capital
adjustments.     (vii)   “Single Vesting Share Price,” “Double Vesting Share
Price” and “Triple Vesting Share Price” means the Adjusted Share Prices equal to
a compound annual share price appreciation (the “Annual Compound TSR”) of 15%,
30% and 45%, respectively, as measured from a base price of $26.51 over a
measurement period from October 25, 2010 to the last trading day of the period
used to calculate the Adjusted Share Price. Such base price shall be subject to
equitable adjustment to reflect stock splits, stock dividends and other capital
adjustments (such price, as adjusted, the “Base Price”).     (viii)  
Notwithstanding the foregoing vesting provisions of the Performance Share Units,
if on any date between the Equity Grant Date and October 25, 2013, the average
of the closing prices of Shares during 20 consecutive trading days (“Per Share
Price”) on such date

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 5 of 14

    (A) exceeds $58.24, then you will become vested in 85,000 of the Performance
Share Units that could have been earned under clause (i) above;       (B)
exceeds $80.82, then you will become vested in the additional 85,000 of the
Performance Share Units that could have been earned under clause (ii) above; and
      (C) exceeds $108.58, then you will become vested in the additional 85,000
of the Performance Share Units that could have been earned under clause
(iii) above;         provided, however, that the vesting that takes place
pursuant to this clause (viii) if the Per Share Price target is achieved shall
only take place the first time such Per Share Price target is achieved on such
vesting date, there is no interpolation of vesting pursuant to this clause
(viii), and to vest in any of the Performance Share Units pursuant to this
clause (viii) you must remain employed by the Company through the applicable
vesting date. The Per Share Price specified herein shall be subject to equitable
adjustment to reflect stock splits, stock dividends and other capital
adjustments.     (ix)   The Company shall distribute to you a number of shares
of its common stock equal to the number of Performance Shares Units that become
vested as soon as practicable (but in any event no later than 45 days) following
the vesting date of such Performance Shares Units.     (x)   Notwithstanding
anything to the contrary in the Plan, in the event of your death, the
performance measures applicable to the Performance Share Units will be applied
as though the date of death was the end of the 20 consecutive trading-day
average measurement period, with the number of units calculated in a manner
consistent with the vesting schedule described above, but based on the Annual
Compound TSR determined through the date of death. Notwithstanding the
immediately preceding sentence, if death occurs prior to October 25, 2011, the
measurement date will still be the date of death, but the Annual Compound TSR
will be determined based on an assumed measurement period of one year. Any
Performance Share Units that did not become vested prior to the date of death
for a reason set forth in this clause (x) or that do not become vested as a
result of this clause (x) shall be forfeited immediately following the date of
death.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 6 of 14

  (xi)   Subject to clause (xii) below, and notwithstanding anything to the
contrary in the Plan, in the event of an involuntary termination of your
employment by the Company without Cause or by you with Good Reason, or in the
event of your Disability (each as defined below), in each case, following
October 25, 2011, the performance measures applicable to the Performance Share
Units will be applied as though your employment Termination Date was the end of
the 20 consecutive trading-day average measurement period, with the number of
units calculated in a manner consistent with the vesting schedule described
above, but based on the Annual Compound TSR determined through your Termination
Date, provided, however, only a pro rata portion of such calculated Performance
Share Units will vest upon termination. Any Performance Share Units that did not
become vested prior to your termination of employment for a reason set forth in
this clause (xi) or that do not become vested as a result of this clause
(xi) shall be forfeited immediately following the date of your termination of
employment. In the event of a termination of employment for a reason set forth
in this clause (xi) that occurs prior to October 25, 2011, the award of
Performance Share Units shall be forfeited.     (xii)   Notwithstanding anything
to the contrary in the Plan, in the event of a Change in Control, the
Performance Share Units will be converted into a number of time-based restricted
stock units (the “Resulting RSUs”) determined by applying the performance
measures applicable to the Performance Share Units as though the sum of (i) fair
market value of the Company common stock on the date of the Change in Control
and (ii) the value that would be derived from the number of Shares (including
fractions thereof) that would have been purchased had an amount equal to each
dividend paid on a share of common stock after the Equity Grant Date and on or
prior to the applicable measurement date been deemed invested on the dividend
payment date, based on the closing price of the common stock on such dividend
payment date was the Adjusted Share Price, with the number of Resulting RSUs
equal to the number of Performance Share Units that would have vested based on
the Annual Compound TSR determined through the Change in Control.
Notwithstanding the immediately preceding sentence, if termination following a
Change in Control occurs prior to October 25, 2011, the measurement date will
still be the date of Change in Control, but the Annual Compound TSR will be
determined based on an assumed measurement period of one year. The Resulting
RSUs will vest on October 25, 2013, subject to your continued employment;
provided that in the event of an involuntary termination of your employment by
the Company without Cause or by you with Good Reason within the twelve
(12) months following a Change in Control,

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 7 of 14

      the vesting and payment of such Resulting RSUs will be accelerated to your
Termination Date. Any Performance Share Units that did not become Resulting RSUs
shall be forfeited on the Change in Control. Any Resulting RSUs that did not
become vested prior to your termination of employment for a reason set forth in
this clause (xii) or that do not become vested as a result of this clause
(xii) shall be forfeited immediately following the date of your termination of
employment.     (xiii)   The Company shall enter into a restricted share unit
award agreement with you for the above grant of Performance Share Units,
incorporating the terms set forth in this Agreement and otherwise on the terms
and conditions set forth in the Company’s standard form of performance-based
restricted share unit award agreement.

Share Ownership Commitment. You also agree to comply with any share ownership
requirements adopted by the Company applicable to you, which shall be on the
same terms as similarly situated executives of the Company.
Matching Grants for Share Purchases. In connection with such share ownership,
you shall also be eligible to receive matching share units to the extent such a
program is established by the Company for similarly situated executives of the
Company.

  •   Good Reason. You may terminate your employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination (as defined below)
not less than thirty (30) days prior to the termination of your employment for
Good Reason. The Company shall have the option of terminating your duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the benefits provided in this letter,
as may be applicable. For purposes of this letter, Good Reason shall mean the
occurrence of any of the events or conditions described in clauses (i) through
(iii) immediately below which are not cured by the Company (if susceptible to
cure by the Company) within thirty (30) days after the Company has received
written notice from you which notice must be provided by you within ninety
(90) days of the initial existence of the event or condition constituting Good
Reason specifying the particular events or conditions which constitute Good
Reason and the specific cure requested by you.     (i)   Diminution of
Responsibility. (A) any material reduction in your duties or responsibilities as
in effect immediately prior thereto, or (B) removal of you from the position of
President, Valeant Pharmaceuticals International, Inc. or Chief Operating
Officer, Specialty Pharmaceuticals. For the avoidance of doubt, the term
“Diminution of Responsibility” shall not include any such removal resulting from
a

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 8 of 14



      promotion, your death or Disability, the termination of your employment
for Cause, or your termination of your employment other than for Good Reason;  
  (ii)   Compensation Reduction. Any reduction in your base salary or target
bonus opportunity which is not comparable to reductions in the base salary or
target bonus opportunity of other similarly-situated senior executives at the
Company; or     (iii)   Company Breach. Any other material breach by the Company
of any material provision of this letter.     •   Change in Control. For
purposes of this Agreement, a “Change in Control” shall mean any of the
following events:     (i)   the acquisition (other than from the Company, by any
person (as such term is defined in Section 13(c) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities;     (ii)   the individuals who, as of the date
hereof, are members of the Board (the “Incumbent Board”), cease for any reason
to constitute at least a majority of the Board, unless the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least a majority of the Incumbent Board, and such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; or     (iii)   the closing of:

  1.   a merger or consolidation involving the Company if the stockholders of
the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or     2.   a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 9 of 14
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to this letter, solely because fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

  •   Disability. The Company may terminate your employment, on written notice
to you after having established your Disability and while you remain Disabled,
subject to the payment by the Company to you of the applicable benefits provided
pursuant to this letter. For purposes of this letter, “Disability” shall have
the meaning assigned to such term in the Plan.     •   Cause. The Company may
terminate your employment for “Cause”, subject to the payment by the Company to
you of the applicable benefits provided in this letter. “Cause” shall mean, for
purposes of this letter, “cause” as defined by applicable common law, and
(1) conviction of any felony or indictable offense (other than one related to a
vehicular offense) or other criminal act involving fraud; (2) willful misconduct
that results in a material economic detriment to the Company; (3) material
violation of Company policies and directives, which is not cured after written
notice and an opportunity for cure; (4) continued refusal by you to perform your
duties after written notice identifying the deficiencies and an opportunity for
cure; and (5) a material violation by you of any material covenants to the
Company. No action or inaction shall be deemed willful if not demonstrably
willful and if taken or not taken by you in good faith and with the
understanding that such action or inaction was not adverse to the best interests
of the Company. Reference in this paragraph to the Company shall also include
direct and indirect subsidiaries of the Company, and materiality shall be
measured based on the action or inaction and the impact upon the Company taken
as a whole. The Company may suspend you, with pay, upon your indictment for the
commission of a felony or indictable offense as described under clause (1)
above. Such suspension may remain effective until such time as the indictment is
either dismissed or a verdict of not guilty has been entered.     •  
Integration Award. On or before December 31, 2010, the Company shall pay to you
an amount equal to $500,000, less applicable withholding amounts, in recognition
of your efforts in leading the integration of Biovail Corporation and Valeant
Pharmaceuticals International following the merger of such entities; provided,
however, if prior to October 1, 2011, your employment with the Company is
terminated by you or the Company for any reason, other than by reason of death,
then you shall reimburse the Company for the gross amount of such award.     •  
Employee and Executive Benefits. You will be eligible to participate in the
employee benefit plans and programs generally made available to similarly
situated

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 10 of 14

      employees of the Company on the terms and conditions applicable generally
to all employees. In addition, the Company shall reimburse you for incremental
taxes incurred by you outside of the United States because of any services you
provide to the Company outside of the United States or any business that the
Company conducts outside of the United States, if such incremental amount during
any tax year exceeds 1% or more of your average base salary for such tax year.
You shall be required to participate in any tax equalization program the Company
may have in effect from time to time in order to qualify for the benefit
described in the preceding sentence.     •   Reimbursement of Certain Expenses.
The Company shall fully reimburse the reasonable fees of your counsel and
financial advisor incurred in connection with the development and implementation
of the terms of your employment.     •   Conditions to Reimbursement. The
following provisions shall be in effect for any reimbursements (and in-kind
benefits) to which you otherwise may become entitled under this letter, in order
to assure that such reimbursements (and in-kind benefits) do not create a
deferred compensation arrangement subject to Section 409A:     (i)   The amount
of reimbursements (or in-kind benefits) to which you may become entitled in any
one calendar year shall not affect the amount of expenses eligible for
reimbursement (or in-kind benefits) hereunder in any other calendar year.    
(ii)   Each reimbursement to which you become entitled shall be made by the
Company as soon as administratively practicable following your submission of the
supporting documentation, but in no event later than the close of business of
the calendar year following the calendar year in which the reimbursable expense
is incurred.     (iii)   Your right to reimbursement (or in-kind benefits)
cannot be liquidated or exchanged for any other benefit or payment.     •  
At-Will Employment. Your employment with the Company is “at will”. This means
that you or the Company have the option to terminate your employment at any
time, with or without advance notice, and with or without cause. This offer of
employment does not constitute an express or implied agreement of continuing or
long term employment. The at will nature of your employment can be altered only
by a written agreement specifying the altered status of your employment. Such
written agreement must be signed by both you and the Chief Executive Officer.  
  •   Severance Benefits. Notwithstanding the immediately preceding bullet
paragraph, if your employment is terminated by the Company without Cause or by
you for Good Reason, the Company shall have the following obligations:     (i)  
The Company will pay you an amount equal to 1.6 times your annual salary as of
the date of your termination, provided that, if your termination occurs either
in contemplation of a Change in Control or at any time within twelve (12) months

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 11 of 14

      following a Change in Control, the Company shall instead pay you an amount
equal to two times the sum of (A) your annual salary as of the date of
termination, plus (B) your annual target bonus as of the date of your
termination.     (ii)   The Company will pay you any accrued but unpaid salary
or vacation pay and any deferred compensation. In addition, the Company will pay
you any bonus earned but unpaid in respect of any fiscal year preceding the
Termination Date. The Company will also pay you a bonus in respect of the fiscal
year in which the Termination Date occurs, as though you had continued in
employment until the payment of bonuses by the Company to its executives for
such fiscal year, in an amount equal to the product of (A) the lesser of (x) the
bonus that you would have been entitled to receive based on actual achievement
against the stated performance objectives or (y) the bonus that you would have
been entitled to receive assuming that the applicable performance objectives for
such fiscal year were achieved at “target”, and (B) a fraction (i) the numerator
of which is the number of days in such fiscal year through Termination Date and
(ii) the denominator of which is 365; provided that, if your termination occurs
either in contemplation of a Change in Control or at any time within twelve
(12) months following a Change in Control, then in the foregoing calculation the
amount under (A) shall be equal to (y). Any bonus payable to you under this
bullet shall be paid in no event later than March 15 of the calendar year
following the calendar year in which the Termination Date occurs.     (iii)  
The Company will provide you with continued coverage under any health, medical,
dental or vision program or policy in which you were eligible to participate at
the time of your employment termination for 12 months following such termination
on terms no less favorable to you and your dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination.     (iv)   The Company shall provide outplacement services through
one or more outside firms of your choosing up to an aggregate of $20,000, which
services shall extend until the earlier of (i) 12 months following the
termination of your employment or (ii) the date that you secure full time
employment.         Notwithstanding anything herein to the contrary, the Company
shall have no obligation to pay or provide any of the severance benefits set
forth in this letter and shall have no obligations to you in respect of the
termination of your employment save and except for obligations that are
expressly established by applicable employment standards legislation unless you
execute and deliver, within 60 days of the date of your termination, and do not
revoke, a general release in form satisfactory to the Company and any revocation
period set forth in the release has lapsed. The Company shall pay all cash
severance benefits due within 10 business days following the satisfaction of all
of the conditions set forth in the preceding sentence. You shall not be required
to mitigate the amount of any severance payment provided for under this letter
by seeking other employment or otherwise and no such payment shall be offset or

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 12 of 14

      reduced by the amount of any compensation or benefits provided to you in
any subsequent employment.         Notwithstanding anything herein to the
contrary, in no event shall the timing of your execution of the general release,
directly or indirectly, result in you designating the calendar year of payment,
and if a payment that is subject to execution of the general release could be
made in more than one taxable year, payment shall be made in the later taxable
year.         It is understood that, during your employment by the Company, you
will not engage in any activities that constitute a conflict of interest with
the interests of the Company, as outlined in the Company’s conflict of interest
policies for employees and executives in effect from time to time.     •  
Covenant Not to Solicit. To protect the confidential information and other trade
secrets of the Company and its affiliates, you agree, during your employment
with the Company or any of its affiliates and for a period of twelve (12) months
after your cessation of employment with the Company or any of its affiliates,
not to solicit, attempt to solicit, or participate in or assist in any way in
the solicitation or attempted solicitation of any employees or independent
contractors of the Company or any its affiliates. For purposes of this covenant,
“solicit” or “solicitation” means directly or indirectly influencing or
attempting to influence employees of the Company or any of its affiliates to
become employed with any other person, partnership, firm, corporation or other
entity. You agree that the covenants contained in this paragraph are reasonable
and necessary to protect the confidential information and other trade secrets of
the Company and its affiliates, provided, that solicitation through general
advertising or the provision of references shall not constitute a breach of such
obligations.     •   Remedies for Breach of Obligations Under the Covenants Not
to Solicit Above. It is the intent and desire of you and the Company (and its
affiliates) that the restrictive provisions in the paragraph captioned “Covenant
Not to Solicit” above be enforced to the fullest extent permissible under the
laws and public policies as applied in each jurisdiction in which enforcement is
sought. If any particular provision in such paragraph shall be determined to be
invalid or unenforceable, such covenant shall be amended, without any action on
the part of either party hereto, to delete therefrom the portion so determined
to be invalid or unenforceable, such deletion to apply only with respect to the
operation of such covenant in the particular jurisdiction in which such
adjudication is made. Your obligations under the two preceding paragraphs shall
survive the termination of your employment with or any other employment
arrangement with the Company or any of its affiliates. You acknowledge that the
Company or its affiliates will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if you breach your obligations
under the paragraph captioned “Covenant Not to Solicit” above. Accordingly, you
agree that the Company

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 13 of 14

      and its affiliates will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by you of your obligations under either such paragraph in any Federal or state
court sitting in the State of New Jersey, or, at the Company’s (or its
affiliate’s) election, in any other state or jurisdiction in which you maintain
your principal residence or your principal place of business. You agree that the
Company or its affiliates may seek the remedies described in the preceding
sentence notwithstanding any arbitration or mediation agreement that you may
enter into with the Company or any of its affiliates. You hereby submit to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company or its affiliates to obtain that
injunctive relief, and you agree that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by you to the Company or its affiliates, or in any other manner
authorized by law.     •   Indemnification. You shall be indemnified by the
Company as provided in its by-laws or, if applicable, pursuant to an
indemnification agreement with the Company if such agreement are provided to
similarly situated executives.     •   Section 409A. The parties intend for the
payments and benefits under this Agreement to be exempt from Section 409A or, if
not so exempt, to be paid or provided in a manner which complies with the
requirements of such section, and intend that this Agreement shall be construed
and administered in accordance with such intention. Any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this letter during the six-month period
immediately following your separation from service shall instead be paid on the
first business day after the date that is six months following your Termination
Date (or death, if earlier), with interest from the date such amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Internal Revenue Code of
1986, as amended, for the month in which payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on you under Section 409A.

It is understood that you are required to read, review, agree, sign and return
the following documents included with this letter: 1) the Confidentiality
Agreement and Schedule, and 2) the Standards of Business Conduct.
Policies of the Company will govern any other matter not specifically covered by
this letter.

 



--------------------------------------------------------------------------------



 



November 11, 2010
Mr. Rajiv De Silva
Page 14 of 14
Except as specifically described in the following sentence, the terms of this
letter constitute the entire agreement between the Company and you with respect
to the subject matter hereof, superseding all prior agreements and negotiations,
including, without limitation, the terms of the Employment Offer Letter, dated
December 17, 2008, and the Amendment to Employment Offer Letter, dated March 30,
2010, in each case between Valeant Pharmaceuticals International and you. For
the avoidance of doubt, the terms of any prior equity awards previously granted
to you shall not be deemed to apply to the Options and Performance Share Units
granted hereunder and any such prior equity awards shall remain subject to the
terms in effect in accordance with the terms of such awards. This letter is
governed by the laws of the State of New Jersey. All currency amounts set forth
in the letter agreement refer to U.S. dollars.
As confirmation of acceptance of this employment offer, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed offer letter in the
envelope provided. A duplicate copy of this offer letter is included for your
records.
Sincerely,
Valeant Pharmaceuticals International, Inc.

             
 
  By:   /s/ J. Michael Pearson
 
J. Michael Pearson    
 
      Chief Executive Officer    
 
           
 
      /s/ Rajiv De Silva
 
Rajiv De Silva    

 